Citation Nr: 1417560	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  08-38 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Attorney


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel






INTRODUCTION

The Veteran served The Veteran served on active duty from June 1992 to September 1992 and from August 2002 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, VA.  The issue of entitlement to service connection for TDIU is before the Board of Veterans' Appeals (Board) following a December 2013 Order from the United States Court of Appeals for Veterans Claims (CAVC) setting aside the Board's September 2009 decision with respect to this issue and remanded for compliance with instructions contained therein.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he is unable to obtain or maintain substantially gainful employment because of the severity of his service connected disabilities.  The Veteran is service connected for posttraumatic stress disorder, evaluated at 70 percent and for a hiatal hernia, evaluated at 10 percent. 

The Board must remand the claim to the RO for action in compliance with the Order.  The December 2013 Memorandum Decision determined the Board failed to relate the Veteran's educational and employment history with the VA medical examiner's current limitations on his ability to work.  In this regard, the Court noted the Board relied in large part on the 2012 VA examination, which focused more on the degree to which his symptoms were incapacitating, rather than whether the Veteran was capable of substantial gainful employment.  Under the circumstances, the Board finds a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records including those from the Salem, VAMC and associate them with the claims file.

2.  After the above development is completed, schedule the Veteran for an appropriate VA examination for his claim for entitlement to TDIU.  The examiner should elicit a history from the Veteran regarding his employment and examine the Veteran thoroughly.  The examiner should then render an opinion as to whether the Veteran's service-connected disabilities render him unemployable.  In proffering an opinion, the examiner should review the claims file, and then offer an opinion as to whether the Veteran's service-connected disabilities, singularly or jointly, at least as likely as not (a 50 percent or greater probability) render him unable to secure or follow a substantially gainful occupation, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

A complete rationale must be provided for any opinion expressed.

3.  After completing the above development, ensuring that the examination report is adequate and conducting any other development that is necessary based on the above actions, readjudicate the issues of entitlement to TDIU.  If any benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



